            Case 1:19-mc-00459-JPO Document 2 Filed 10/10/19 Page 1 of 5



                         IN THE UNITED STATED DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 In re Orly Genger,
                                                           Case No. 19-mc-459
                      Debtor.
                                                           Underlying Case No. from U.S.
                                                           Bankruptcy Court for the Western
                                                           District of Texas: 19-bk-10926-TMD


                    MEMORANDUM OF LAW IN SUPPORT OF
            NON-PARTY CREDITOR KBT’S MOTION TO QUASH SUBPOENA

       Kasowitz Benson Torres LLP (“KBT”), a creditor in the bankruptcy proceeding pending

in the Western District of Texas captioned In re Orly Genger, Case No. 19-bk-10926-TMD,

brings this miscellaneous proceeding to quash a subpoena, dated September 27, 2019 (the “KBT

Subpoena,” copy attached hereto as Ex. A) issued by Sagi Genger (“Sagi”), and respectfully

states as follows:

       1.      In the underlying Chapter 7 bankruptcy, initiated by the filing of a voluntary

petition on July 12, 2019, Sagi issued the KBT Subpoena seeking a representative of the law firm

to appear for a deposition in New York on October 11, 2019. At no time did Sagi make any

efforts to discuss a reasonable time and place for this deposition or make any effort to

accommodate KBT or the other interested parties in this bankruptcy, including the debtor and

numerous other creditors, in order to find a mutually agreeable time and location for the

deposition. In addition, the KBT Subpoena is grossly overbroad and unduly burdensome. It

requires KBT to designate one or more spokespersons to address “The Subject Matters

Addressed in the Attached Motion to Dismiss and authentication of the exhibits cited therein.”

Ex. A, at p. 1 (under heading “Testimony”). The attached 27-page motion covers a sprawling

range of matters and multiple other lawsuits involving the debtor and Sagi and 35 exhibits, a
             Case 1:19-mc-00459-JPO Document 2 Filed 10/10/19 Page 2 of 5



number of which are entire deposition transcripts that, again, cover a wide range of topics. One

of the exhibits, moreover, is the entire deposition testimony of KBT taken in 2018 by Sagi. See

KBT Subp. at p. 9, Ex. M.

        2.         KBT requests that the KBT Subpoena be quashed in its entirety on the ground that

it is so overly broad and unreasonably burdensome that it fails to comply with the requirements

of the applicable federal procedural rules. The subpoena should also be quashed because Sagi’s

counsel failed to comply with local rules requiring good faith efforts to confer with all interested

parties to designate a mutually-agreeable time and location for the deposition.

                                           ARGUMENT

        3.         Rule 45 and Rule 30(b)(6) of the Federal Rules of Civil Procedure (incorporated

by Rule 9014(c) and Rule 9016 of the Federal Rules of Bankruptcy Procedure) provide that, “in

its notice or subpoena” to a “corporation, partnership or association,” the requesting party (here,

Sagi) “must describe with reasonable particularity the matters for examination.” Fed. R. Civ. P.

30(b)(6). The KBT Subpoena, on its face, fails to comply with this basic requirement. It does

not specify any particular topics for examination and certainly none “with reasonable

particularity,” as required. See Innomed Labs, LLC v. Alza Corp., 211 F.R.D. 237, 240

(S.D.N.Y. 2002) (quashing subpoena for failure to specify topics with sufficient particularity).

See also BlackRock Allocation Target Shares: Series S Portfolio v. Wells Fargo Bank, Nat’l

Ass’n, No. 14-cv-10067, 2017 WL 3610511, at *11 (S.D.N.Y. Aug. 21, 2017) (“An overly broad

Rule 30(b)(6) subpoena notice subjects the noticed party to an impossible task, because, where it

is not possible to identify the outer limits of the areas of inquiry noticed, compliant designation is

not feasible.”).




                                                   2
            Case 1:19-mc-00459-JPO Document 2 Filed 10/10/19 Page 3 of 5



       4.      While attaching a document to a subpoena may satisfy this requirement in cases

where the document is the topic (e.g., when the entity to be deposed created or issued the

attached document), that is not this case. Here, the document is a wide-ranging screed, some of

which at least facially pertains to KBT and the bulk of which does not. In all events, the burden

is on the party issuing the subpoena to make it “reasonably” clear what the topics are; it should

not be left up to guesswork by the subpoenaed party, as Sagi did here. This lack of clarity is

worse in this case since KBT was deposed by Sagi just last year, in October 2018, and the

attachment to the KBT Subpoena refers to that prior deposition, suggesting that it is included

within the scope of the subpoena. The KBT Subpoena is thus either wholly repetitive and,

therefore, unduly burdensome and prohibited under the rules, see Fed. R. Civ. P. 45(d)(1), or

Sagi is required at a minimum to delineate what additional nonrepetitive topics are on the table.

       4.      In addition to this fundamental error and violation of the applicable rules, Sagi’s

counsel undertook no good faith effort to meet and confer with KBT or any of the other

interested parties in the bankruptcy to select a mutually convenient date (or at minimum the least

inconvenient date) and location for this deposition. In modern practice, both before this Court

and the Texas court, this is common courtesy and best practices, and, for many courts, it is

mandatory. Sagi’s failure to accord his fellow law practitioners this basic professional courtesy

is an additional reason to quash the KBT Subpoena as it stands.

       5.      Finally, under the federal rules, this Court may transfer this motion to quash to be

decided by the issuing Court (in this case, the U.S. Bankruptcy Court for the Western District of

Texas) if KBT consents or if this Court finds “exceptional circumstances.” Fed. R. Civ. P. 45(f).

Here, KBT consents to the transfer and there are also exceptional circumstances. First, the

subject of the subpoena at issue is in aid of and involves a motion to dismiss the Texas




                                                 3
            Case 1:19-mc-00459-JPO Document 2 Filed 10/10/19 Page 4 of 5



bankruptcy (which is attached to the KBT Subpoena), which motion is pending a full hearing in

that “issuing” court. Second, Sagi has issued numerous subpoenas in that Texas proceeding,

many of which are subject to pending motions to quash or for a protective order, which motions

are also pending before the issuing court.

                                         CONCLUSION


        WHEREFORE, KBT’s motion to quash the KBT Subpoena should be granted in its

entirety.

Dated: New York, New York
       October 10, 2019
                                              Respectfully submitted,

                                              KASOWITZ BENSON TORRES LLP


                                              By: /s/ Michael Paul Bowen
                                                 Michael Paul Bowen
                                                 Andrew R. Kurland
                                                 1633 Broadway
                                                 New York, New York 10019
                                                 mbowen@kasowitz.com
                                                 Tel.: 212-506-1700
                                                 Fax: 212-506-1800

                                              Counsel for non-party
                                              Kasowitz Benson Torres LLP




                                               4
            Case 1:19-mc-00459-JPO Document 2 Filed 10/10/19 Page 5 of 5




                                  CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served by email on the
  counsel for the issuing party, listed below.

                                               /s/ Michael Paul Bowen


John Dellaportas
Emmet, Marvin & Martin, LLP
120 Broadway
New York, New York 10271
Email: JDellaportas@EMMETMARVIN.COM

Counsel for Sagi Genger
